 1
 2
 3
 4
 5
 6
 7                                   UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9
10    KRISTA RICCI,                                         No. 2:17-cv-02673-MCE-EFB
11                          Plaintiff,
12               v.                                         ORDER
13    COUNTY OF SACRAMENTO, et al.,
14                          Defendants.
15
16           Presently before the Court is Defendants’ Motion to Dismiss (ECF No. 19), which

17   is premised in part on the argument that this Court should abstain from hearing this case

18   because a challenge to the underlying custody proceedings remains pending before

19   California’s Third District Court of Appeal. Based on this Court’s review of the docket in

20   that case, it appears those proceedings have terminated with the appellate court

21   affirming the challenged custody order.1 Accordingly, the Court directed the parties to

22   file supplemental briefs regarding how the termination of those proceedings impacts the

23   case before this Court. ECF No. 26. Supplemental briefs were timely filed (ECF

24   Nos. 27, 28), and for the following reasons, this case is DISMISSED with leave to

25   amend.2

26
             1
                 See In re J.A., No. C085328, 2018 WL 3545044, at *12 (Cal. Ct. App. July 24, 2018).
27
             2
              Having determined that oral argument would not be of material assistance, the Court ordered this
28   matter submitted on the briefs in accordance with E.D. Local Rule 230(g).
                                                            1
 1          According to Plaintiff’s operative First Amended Complaint (“FAC”), her
 2   substantive and procedural due process rights were violated when County of
 3   Sacramento social workers investigating a domestic violence report initiated and
 4   pursued dependency proceedings that resulted in an award of sole physical and legal
 5   custody of her child, J.A., to the child’s father. FAC, ECF No. 17, at 3–5. Plaintiff
 6   contends that no domestic violence occurred and that County policies exacerbated her
 7   injuries. Id. Plaintiff further alleges that despite the social workers’ actions being
 8   unlawful, she nevertheless tried to cooperate with Defendants to regain custody of J.A.,
 9   but her efforts were for naught because the social workers fabricated allegations and
10   made false statements in the Family and Juvenile Courts. Id.
11          The problem with Plaintiff’s arguments is that the facts underlying the propriety of
12   the state investigation were directly before the state appellate court when Plaintiff
13   challenged the Juvenile Court’s custody decision. These facts cannot be relitigated
14   here, as state judicial proceedings receive the same full faith and credit in every federal
15   court as they would have in the courts of the state in which the matter originated.
16   28 U.S.C. § 1783. The United States Supreme Court succinctly described the doctrine

17   of res judicata as follows:
18                         The preclusive effect of a judgment is defined by claim
                   preclusion and issue preclusion, which are collectively referred
19                 to as “res judicata.” Under the doctrine of claim preclusion, a
                   final judgment forecloses “successive litigation of the very
20                 same claim, whether or not relitigation of the claim raises the
                   same issues as the earlier suit.” Issue preclusion, in contrast,
21                 bars “successive litigation of an issue of fact or law actually
                   litigated and resolved in a valid court determination essential
22                 to the prior judgment,” even if the issue recurs in the context of
                   a different claim. By “preclude[ing] parties from contesting
23                 matters that they have had a full and fair opportunity to litigate,”
                   these two doctrines protect against “the expense and vexation
24                 attending multiple lawsuits, conserve[e] judicial resources, and
                   foste[r] reliance on judicial action by minimizing the possibility
25                 of inconsistent decisions.”
26   Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (citations omitted). Any decision of this
27   Court in Plaintiff’s favor would run contrary to the facts already adjudicated in the state
28   proceeding. Given that, Plaintiff’s instant claims shall be DISMISSED.
                                                     2
 1          Accordingly, for the reasons just stated, Defendants’ Motion to Dismiss (ECF
 2   No. 19) is GRANTED with leave to amend. Not later than twenty (20) days following the
 3   date this Order is electronically filed, Plaintiff may (but is not required to) file a second
 4   amended complaint. If no second amended complaint is timely filed, the causes of
 5   action dismissed by virtue of this Order will be deemed dismissed with prejudice upon no
 6   further notice to the parties.
 7          IT IS SO ORDERED.
 8   Dated: February 11, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     3
